UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02340 Montgomery Street Income Securities, Inc. (Exact name of registrant as specified in charter) 225 West Wacker Drive, Suite 1200 Chicago, Illinois 60606 (Address of principal executive office) Mark D. Nerud 225 West Wacker Drive, Suite 1200 Chicago, Illinois 60606 (Name and address of agent for service) Registrant’s telephone number, including area code:(312) 338-5801 Date of fiscal year end:December 31 Date of Reporting Period: January 1, 2011 – March 31, 2011 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. Montgomery Street Income Securities, Inc.(the “Fund”) Investment Portfolio as of March 31, 2011 (Unaudited) Principal Amount ($) Value ($) Corporate Bonds 83.4% Consumer Discretionary 2.3% Aviation Capital Group, 7.13%, 10/15/20 (a) $ $ COX Communications Inc., 6.25%, 06/01/18 (a) CSC Holdings Inc., 8.63%, 02/15/19 NBC Universal Inc., 2.88%, 04/01/16 (a) Reynolds Group Inc., 7.13%, 04/15/19 (a) TCI Communications Inc., 8.75%, 08/01/15 Time Warner Cable Inc., 8.25%, 04/01/19 Consumer Staples 3.1% Altria Group Inc., 9.70%, 11/10/18 Altria Group Inc., 9.25%, 08/06/19 Anheuser-Busch InBev Worldwide Inc., 7.75%, 01/15/19 Kraft Foods Inc., 5.38%, 02/10/20 Energy 13.2% Anadarko Petroleum Corp., 6.45%, 09/15/36 BP Capital Markets Plc, 2.75%, 02/27/12 BP Capital Markets Plc, 3.13%, 03/10/12 BP Capital Markets Plc, 3.75%, 06/17/13 BP Capital Markets Plc, 3.63%, 05/08/14 BP Capital Markets Plc, 3.13%, 10/01/15 Coffeyville Resources LLC, 9.00%, 04/01/15 (a) Energy Transfer Partners LP, 8.50%, 04/15/14 Energy Transfer Partners LP, 9.70%, 03/15/19 Energy Transfer Partners LP, 9.00%, 04/15/19 Gazprom OAO, 9.25%, 04/23/19 (a) Midcontinent Express Pipeline LLC, 6.70%, 09/15/19 (a) NGPL PipeCo LLC, 6.51%, 12/15/12 (a) NGPL PipeCo LLC, 7.12%, 12/15/17 (a) Novatek Finance Ltd., 5.33%, 02/03/16 (a) Novatek Finance Ltd., 6.60%, 02/03/21 (a) Odebrecht Drilling Norbe VIII/IX Ltd., 6.35%, 06/30/21 (a) Petrobras International Finance Co., 7.88%, 03/15/19 Pioneer Natural Resources Co., 7.20%, 01/15/28 Pride International Inc., 6.88%, 08/15/20 Ras Laffan Liquefied Natural Gas Co. Ltd. III, 5.30%, 09/30/20 (b) Rockies Express Pipeline LLC, 6.25%, 07/15/13 (a) Rockies Express Pipeline LLC, 5.63%, 04/15/20 (a) Transcontinental Gas Pipe Line Corp., 6.40%, 04/15/16 Transocean Inc., 6.50%, 11/15/20 Financials 54.2% ABN AMRO Holding NA, 6.52% (callable at 100 beginning 11/08/12) (a) (b) (c) American Express Co., 6.15%, 08/28/17 American Express Credit Corp., 7.30%, 08/20/13 American International Group Inc., 4.95%, 03/20/12 American International Group Inc., 8.25%, 08/15/18 Australia & New Zealand Banking Group Ltd., 5.10%, 01/13/20 (a) The accompanying notes are an integral part of the financial statements. Principal Amount ($) Value ($) BAC Capital Trust XI, 6.63%, 05/23/36 $ $ Banco do Brasil SA, 6.00%, 01/22/20 (a) Banco Santander Brasil SA, 4.50%, 04/06/15 (a) Banco Santander Brasil SA, 4.50%, 04/06/15 Banco Santander Chile, 1.55%, 04/20/12 (a) (d) Banco Santander Chile, 3.75%, 09/22/15 (a) Banco Votorantim SA, 5.25%, 02/11/16 Bank of America Corp., 5.65%, 05/01/18 Banque PSA Finance, 2.20%, 04/04/14 (a) (d) Barclays Bank Plc, 7.43% (callable at 100 beginning 12/15/17) (a) (b) (c) Barclays Bank Plc, 5.00%, 09/22/16 Barclays Bank Plc, 10.18%, 06/12/21 (a) BBVA Bancomer SA, 4.50%, 03/10/16 (a) BBVA Bancomer SA, 6.50%, 03/10/21 (a) BNP Paribas SA, 7.78% (callable at 100 beginning 07/02/18) (b) (c), EUR BPCE SA, 2.06%, 02/07/14 (a) (d) Capital One Capital V, 10.25%, 08/15/39 CBA Capital Trust II, 6.02% (callable at 100 beginning 03/15/16) (a) (b) (c) CIT Group Inc., 7.00%, 05/01/13 Citigroup Inc., 6.01%, 01/15/15 Citigroup Inc., 6.13%, 05/15/18 Citigroup Inc., 8.50%, 05/22/19 Commonwealth Bank of Australia, 1.04%, 03/17/14 (d) (e) Commonwealth Bank of Australia, 5.00%, 10/15/19 (a) Credit Agricole SA, 5.14% (callable at 100 beginning 02/24/16) (b) (c), GBP Credit Agricole SA, 1.75%, 01/21/14 (a) (d) Export-Import Bank of Korea, 4.00%, 01/29/21 FCE Bank Plc, 7.13%, 01/16/12, EUR Fibria Overseas Finance Ltd., 7.50%, 05/04/20 Fibria Overseas Finance Ltd., 6.75%, 03/03/21 (a) Goldman Sachs Group Inc., 5.95%, 01/18/18 Goldman Sachs Group Inc., 5.38%, 03/15/20 Goldman Sachs Group Inc., 6.00%, 06/15/20 HBOS Plc, 6.75%, 05/21/18 (a) HSBC Bank Plc, 4.13%, 08/12/20 (a) HSBC Bank Plc, 5.00%, 03/20/23 (c), GBP HSBC Finance Corp., 6.68%, 01/15/21 (a) International Lease Finance Corp., 7.13%, 09/01/18 (a) Intesa Sanpaolo SpA, 2.71%, 02/24/14 (a) (d) IPIC GMTN Ltd., 5.00%, 11/15/20 (a) JPMorgan Chase & Co., 7.90% (callable at 100 beginning 04/30/18) (b) (c) JPMorgan Chase & Co., 6.00%, 01/15/18 JPMorgan Chase & Co., 6.30%, 04/23/19 Lazard Group LLC, 6.85%, 06/15/17 LBG Capital No.1 Plc, 7.87%, 08/25/20, GBP LBG Capital No.1 Plc, 7.88%, 11/01/20 Lloyds TSB Bank Plc, 2.65%, 01/24/14 (d) Lloyds TSB Bank Plc, 6.38%, 01/21/21 Manufacturers & Traders Trust Co, 5.59%, 12/28/20 (callable at 100 beginning 12/28/15) (b) (c) Mellon Capital IV, 6.24% (callable at 100 beginning 06/20/12) (b) (c) Merrill Lynch & Co. Inc., 6.05%, 05/16/16 Merrill Lynch & Co. Inc., 6.88%, 04/25/18 Metropolitan Life Global Funding I, 1.04%, 01/10/14 (a) (d) Morgan Stanley, 6.63%, 04/01/18 Morgan Stanley, 7.30%, 05/13/19 Morgan Stanley, 5.50%, 01/26/20 Morgan Stanley, 5.38%, 08/10/20, EUR Rabobank Capital Funding Trust III, 5.25% (callable at 100 on 10/21/16) (a) (b) (c) The accompanying notes are an integral part of the financial statements. Principal Amount ($) Value ($) Rabobank Nederland NV, 11.00% (callable at 100 beginning 06/30/19) (a) (b) (c) $ $ Rabobank Nederland NV, 6.88%, 03/19/20, EUR Regions Financial Corp., 4.88%, 04/26/13 Royal Bank of Scotland Plc, 5.63%, 08/24/20 RZD Capital Ltd., 5.74%, 04/03/17 Sberbank, 5.50%, 07/07/15 Sberbank Via SB Capital SA, 5.40%, 03/24/17 Shinhan Bank, 4.13%, 10/04/16 (a) SLM Corp., 5.13%, 08/27/12 SLM Corp., 5.38%, 01/15/13 SLM Corp., 8.45%, 06/15/18 State Street Capital Trust IV, 1.31%, 06/15/37 (callable at 100 beginning 06/15/12) (d) Sydney Airport Finance Co. Pty Ltd., 5.13%, 02/22/21 (a) TNK-BP Finance SA, 7.50%, 03/13/13 TNK-BP Finance SA, 7.25%, 02/02/20 TransCapitalInvest Ltd., 8.70%, 08/07/18 UBS AG Stamford, 5.88%, 12/20/17 UBS Preferred Funding Trust V, 6.24% (callable at 100 beginning 05/15/16) (b) (c) USB Capital IX, 6.19% (callable at 100 beginning 04/15/11) (b) (c) USB Realty Corp., 6.09% (callable at 100 beginning 01/15/12) (a) (b) (c) Ventas Realty LP, 3.13%, 11/30/15 VTB Bank, 6.88%, 05/29/18 (a) Wachovia Corp., 5.75%, 02/01/18 Wells Fargo Capital XIII, 7.70% (callable at 100 beginning 03/26/13) (b) (c) White Nights Finance BV, 10.50%, 03/25/14 Health Care 1.8% Fresenius Medical Care Term Loan B, 1.68%, 03/31/13 (d) Fresenius Medical Care Term Loan B, 1.68%, 03/31/13 (d) Fresenius Medical Care Term Loan B, 1.68%, 03/31/13 (d) Fresenius Medical Care Term Loan B, 1.68%, 03/31/13 (d) HCA Inc., 8.50%, 04/15/19 Industrials 0.5% CSN Islands XI Corp., 6.88%, 09/21/19 (a) CSN Resources SA, 6.50%, 07/21/20 (a) Materials 5.6% Anglo American Capital Plc, 9.38%, 04/08/14 (a) Cliffs Natural Resources Inc., 5.90%, 03/15/20 CSN Resources SA, 6.50%, 07/21/20 Dow Chemical Co., 8.55%, 05/15/19 Georgia-Pacific LLC, 5.40%, 11/01/20 (a) GTL Trade Finance Inc., 7.25%, 10/20/17 LBI Escrow Corp., 8.00%, 11/01/17 (a) Rio Tinto Finance USA Ltd., 9.00%, 05/01/19 Teck Resources Ltd., 10.75%, 05/15/19 Vale Overseas Ltd., 4.63%, 09/15/20 Telecommunication Services 0.3% Qtel International Finance Ltd., 4.75%, 02/16/21 (a) The accompanying notes are an integral part of the financial statements. Principal Amount ($) Value ($) Rogers Communications Inc., 7.50%, 03/15/15 $ $ Utilities 2.4% Centrais Eletricas Brasileiras SA, 6.88%, 07/30/19 Consumers Energy Co., 6.70%, 09/15/19 Duquesne Light Holdings Inc., 6.40%, 09/15/20 (a) Florida Power Corp., 5.80%, 09/15/17 Korea Electric Power Corp., 3.00%, 10/05/15 (a) NRG Energy Inc., 8.25%, 09/01/20 (a) NRG Energy Inc. Term Loan B, 4.00%, 02/01/13 (d) NRG Energy Inc. Term Loan B, 6.58%, 02/01/13 (d) Total Corporate Bonds (cost $147,323,998) Non-U.S. Government Agency Asset-Backed Securities 13.8% Aircraft Certificate Owner Trust, (2003, 1A, D), 6.46%, 09/20/22 (a) Ally Auto Receivables Trust, (2009, B, A3), 1.98%, 10/15/13 (a) American Airlines Pass-Through Trust, 10.38%, 07/02/19 American Airlines Pass-Through Trust (insured by Assured Guaranty Corp.), 7.86%, 04/01/13 Banc of America Funding Corp. REMIC, (2004, A, 1A3), 4.96%, 09/20/34 (d) Banc of America Mortgage Securities Inc. REMIC, (2005, H, 2A5), 3.18%, 09/25/35 (d) Bayview Commercial Asset Trust, Interest Only REMIC, (2007, 2A, IO), 2.66%, 05/25/14 (a) (d) Bayview Commercial Asset Trust, Interest Only REMIC, (2007, 4A, IO), 2.83%, 09/25/37 (a) (d) Bayview Financial Acquisition Trust REMIC, (2007, B, 2A1), 0.55%, 08/28/37 (d) Bear Stearns Adjustable Rate Mortgage Trust REMIC, (2004, 6, 2A1), 3.10%, 09/25/34 (d) Citigroup Mortgage Loan Trust Inc. REMIC, (2004, NCM2, 1CB2), 6.75%, 08/25/34 Continental Airlines Pass-Through Trust Class A, 9.00%, 07/08/16 Countrywide Alternative Loan Trust REMIC, (2004, 14T2, A4), 5.50%, 08/25/34 Countrywide Alternative Loan Trust REMIC, (2004, 35T2, A1), 6.00%, 02/25/35 Credit Suisse First Boston Mortgage Securities Corp. REMIC, (2004, AR8, 2A1), 2.84%, 09/25/34 (d) Credit-Based Asset Servicing and Securitization LLC, (2006, SC1, A), 0.52%, 05/25/36 (a) (d) Delta Air Lines Inc. Pass-Through Trust, 7.11%, 03/18/13 Galaxy CLO Ltd., (2005, 4A, A1VB), 0.58%, 04/17/17 (d) (e) (f) GMAC Mortgage Corp. Loan Trust REMIC (insured by Financial Guaranty Insurance Co.), (2006, HE3, A2), 5.75%, 10/25/36 (d) Holmes Master Issuer Plc, (2011, 1A, A3), 2.34%, 10/15/54 (d), EUR Lehman Brothers Small Balance Commercial REMIC, (2006, 2A, 2A2), 5.62%, 09/25/36 (a) (d) Nationstar NIM Trust, (2007, A, A), 9.79%, 03/25/37 (a) — Residential Asset Securitization Trust REMIC, (2005, A1, A3), 5.50%, 04/25/35 Systems 2001 Asset Trust LLC (insured by MBIA Insurance Corp.), (2001, CL, B), 7.16%, 12/15/11 (a) Truman Capital Mortgage Loan Trust REMIC, (2006, 1, A), 0.51%, 03/25/36 (a) (d) UAL, 2009-1 Pass-Through Trust, 10.40%, 11/01/16 Washington Mutual Mortgage Pass-Through Certificates REMIC, (2005, AR16, 1A3), 2.59%, 12/25/35 Wells Fargo Mortgage Backed Securities Trust REMIC, (2006, 1, A3), 5.00%, 03/25/21 (d) Total Non-U.S. Government Agency Asset-Backed Securities (cost $25,394,902) Government and Agency Obligations 0.3% Government Securities 0.2% Sovereign 0.2% Banco Nacional de Desenvolvimento Economico e Social, 5.50%, 07/12/20 (a) U.S. Government Agency Mortgage-Backed Securities 0.1% Federal Home Loan Mortgage Corp. 0.0% Federal Home Loan Mortgage Corp. REMIC, 7.00%, 08/15/21 The accompanying notes are an integral part of the financial statements. Principal Amount ($) Value ($) Federal National Mortgage Association 0.1% Federal National Mortgage Association REMIC, 5.00%, 06/25/34 Total Government and Agency Obligations (cost $573,476) Short Term Investments 1.0% U.S. Treasury Securities 0.4% U.S. Treasury Bill, 0.14%, 09/15/11 (g) $ $ U.S. Treasury Bill, 0.16%, 07/07/11 (g) U.S. Treasury Bill, 0.18%, 07/14/11 (g) U.S. Treasury Bill, 0.18%, 07/21/11 (g) Repurchase Agreements 0.6% Repurchase Agreement with JP Morgan Securities LLC, 0.15% (Collateralized by $1,109,000 Federal National Mortgage Association, 2.00%, due 01/09/12 value $1,123,583) acquired on 03/31/11, due 04/01/11 at $1,100,005, 04/01/11 Total Short Term Investments (cost $1,913,550) Total Investments - 98.5% (cost $175,205,926) Other Assets and Liabilities, Net 1.5% Total Net Assets - 100% $ Notes to the Investment Portfolio (Unaudited) (a) Rule 144A or Section 4(2) Liquid Security.The Fund's investment adviser has deemed this security to be liquid based on procedures approved by the Fund's Board of Directors.As of March 31, 2011, the aggregate value of Rule 144A or Section 4(2) Liquid Securities was $48,481,870 (26.8% of net assets). (b) Perpetual maturity security. (c) Interest rate is fixed until stated call date and variable thereafter. (d) Floating rate note. Floating rate notes are securities whose yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury bill rate. These securities are shown at their current rate as of March 31, 2011. (e) Restricted Rule 144A or Section 4(2) security. Rule 144A or Section 4(2) of the Securities Act of 1933, as amended, provides an exemption from the registration requirements for resale of this security to institutional buyers. (f) Security fair valued in good faith in accordance with the procedures established by the Fund's Board of Directors. As of March 31, 2011, the value of fair valued securities was $949,326 (0.5% of net assets). (g) All or a portion of the security or cash pledged as collateral for open futures contracts or swap agreements.Total value of securities or cash pledged as of March 31, 2011 was $813,581. Abbreviations: AUD - Australian Dollar CAD - Canadian Dollar EUR - European Currency Unit (Euro) GBP - British Pound GSB - Goldman Sachs Bank USA GSC - Goldman Sachs & Co. GSI - Goldman Sachs International JPY - Japanese Yen KRW - Korean Won MBIA - Municipal Bond Investors Assurance NIM - Net Interest Margin NOK - Norwegian Krone REMIC - Real Estate Mortgage Investment Conduit The accompanying notes are an integral part of the financial statements. Restricted Securities.Restricted securities are often purchased in private placement transactions and cannot be sold without prior registration unless the sale is pursuant to an exemption under the Securities Exchange Act of 1933, as amended.The following table consists of Rule 144A securities held by the Fund at March 31, 2011,that have not been deemed liquid by the Fund's investment adviser. Initial Acquisition Date Cost Ending Value Percent of Net Assets Commonwealth Bank of Australia , 1.04%, 03/17/14 03/10/2011 $ 200,000 $ 199,712 0.1% Galaxy CLO Ltd. , 0.58%, 04/17/17 03/03/2011 953,237 949,326 0.5 $ 1,153,237 $ 1,149,038 0.6% Security Valuation.Investments are stated at value determined as of the close of regular trading (generally, 4:00 PM Eastern Time) on the New York Stock Exchange ("NYSE") on each day the exchange is open for trading.Debt securities are valued by independent pricing services approved by, or at the direction of, the Fund’s Board of Directors (the “Board”).If the pricing services are unable to provide valuations, debt securities are valued at the most recent bid quotation or evaluated price, as applicable, obtained from a broker/dealer or widely used quotation system.Fixed income securities with a remaining maturity of sixty days or less, maturing at par, are valued at amortized cost, unless it is determined that such price does not approximate market value.Forward foreign currency contracts are valued at the forward foreign currency exchange rate as of the close of the NYSE.Futures are valued based upon their quoted daily settlement prices.In the event that the settlement price is unavailable, the closing price will be used for valuation.Exchange-traded options are valued by approved pricing sources at last traded price prior to the close of business on the local exchange.If the last trade is determined to not be representative of fair value, such instruments are valued at the last bid price.Non-exchange traded derivatives, including swap agreements, are generally valued by approved pricing services.If the pricing services are unable to provide valuations, non-exchange traded derivatives are valued at the most recent bid quotation or evaluated price, as applicable, obtained from a broker/dealer or by pricing models using observable inputs.Pricing services used to value debt and derivative securities may use various pricing techniques which take into account appropriate factors such as yield, quality, coupon rate, maturity, type of issue, trading characteristics, call features, credit ratings and other data, as well as broker quotes. Market quotations may not be readily available for certain debt and derivative investments.If market quotations are not readily available or if it is determined that a quotation of an investment does not represent market value, then the investment is valued at a “fair value” as determined in good faith using procedures approved by the Board.Although there can be no assurance, in general, the fair value of a security is the amount the owner of such security might reasonably expect to receive upon its current sale.Situations that may require a security to be fair valued may include instances where a security is thinly traded or restricted as to resale.In addition, securities may be fair valued based on the occurrence of a significant event.Significant events may be specific to a particular issuer, such as mergers, restructurings or defaults.Alternatively, significant events may affect an entire market, such as natural disasters or government actions.Securities are fair valued based on observable and unobservable inputs including Jackson Fund Services' (“JFS” or the “Administrator”) own assumptions in determining fair value.Under the procedures adopted by the Board,the Administrator may rely on independent pricing services or other sources to assist in determining the fair value of a security.Factors considered to determine fair value include the correlation with price movement of similar securities in the same or other markets; the type, cost and investment characteristics of the security; the business and financial condition of the issuer; and trading or other market data.The value of an investment for purposes of calculating the Fund’s net asset value (“NAV”) can differ depending on the source and method used to determine the value. In January 2010, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update (“ASU”) No. 2010-06 "Improving Disclosures about Fair Value Measurements".ASU 2010-06 clarifies existing disclosure requirements and mandates additional disclosure regarding fair value measurements.Entities are required to disclose significant transfers into and out of Level 1 and 2 measurements in the fair value hierarchy and the reasons for those transfers.Effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years, entities will need to disclose information about purchases, sales, issuances and settlements of Level 3 securities on a gross basis, rather than as a net number.See the Notes to the Investment Portfolio, FASB Accounting Standards Codification (“ASC”) Topic 820, “Fair Value Measurements and Disclosure”, for expanded disclosure of fair value measurements. FASB Accounting Standards Codification (“ASC”) Topic 820, “Fair Value Measurements and Disclosure”.This standard establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires additional disclosures about fair value measurements.Various inputs are used in determining the value of the Fund’s investments under FASB ASC Topic 820 guidance.The inputs are summarized into three broad categories.Level 1 includes exchange-listed prices.Level 2 includes valuations determined from significant direct or indirect observable inputs.Direct observable inputs include broker quotes, closing prices of similar securities in active markets, closing prices for identical or similar securities in non-active markets or corporate action or reorganization entitlement values.Indirect observable inputs include factors such as interest rates, yield curves, prepayment speeds or credit ratings.Level 2 includes valuations of vendor evaluated debt instruments, broker quotes in active markets, securities valued at amortized cost, modeled over-the-counter derivatives contracts, and swap agreements valued by pricing services. Level 3 includes valuations determined from significant unobservable inputs including the Administrator’s own assumptions in determining the fair value of the investment.Inputs used to determine the fair value of Level 3 securities include security specific inputs such as: credit quality, credit rating spreads, issuer news, trading characteristics, call features or maturity; or industry specific inputs such as trading activity of similar markets or securities, changes in the security’s underlying index or comparable securities’ models.Level 3 valuations include certain single source quotes received from brokers (either directly or through a vendor), securities restricted to resale due to market events, newly issued securities or securities for which reliable quotes are not available.There were no significant transfers between the three category levels during the period.The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the Fund's investments in securities and other financial instruments as of March 31, 2011 by valuation level. Assets - Investments in Securities Level 1 Level 2 Level 3 Total Corporate Bonds $
